 1
 2
                                                                      JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   DARCY M. FOLTING,                      ) No. 8:18-cv-01260-DOC (JDE)
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14   ANDREW M. SAUL, Acting                 )
     Commissioner of Social Security,       )
15                                          )
                                            )
16                      Defendant.          )
                                            )
17
18
           In accordance with the Order Accepting Report and Recommendation
19
     of United States Magistrate Judge filed herewith,
20
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21
     Social Security is reversed and this matter is remanded for further
22
     administrative proceedings consistent with the Report and Recommendation.
23
24
     Dated: August 19, 2019
25
26
                                                ______________________________
27                                              DAVID O. CARTER
28                                              United States District Judge
